UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4174


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIE ANN JOHNSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:14-cr-00012-JPB-JSK-1)


Submitted:   July 30, 2015                 Decided:   October 27, 2015


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curium opinion.


L. Richard Walker, Patrick I. Holbrook, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Clarksburg, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Wheeling, West
Virginia, Stephen D. Warner, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Julie    Ann    Johnson        entered       a    conditional       guilty      plea,

reserving     her    right    to    appeal       the    denial   of    her   suppression

motion, to possession of material used in the manufacture of

methamphetamine,       in     violation      of    21       U.S.C.   §§   843(a)(6)     and

843(d)(2).      On appeal, Johnson contends that the search warrant

application     failed       to    establish      probable       cause    and   that    the

good-faith exception to the warrant requirement does not apply.

For   the   reasons    that       follow,    we    affirm      the    district     court’s

judgment.



                                            I.

      On April 23, 2013, Corporals Vanscoy and Talkington of the

Randolph County Sherriff’s Department applied for a warrant to

search Johnson’s home.             The search warrant affidavit stated, in

relevant    part,    that     (1)    on   April        13,   2013,    Corporal     Vanscoy

issued Johnson a citation for stealing twelve lithium batteries

from a local WalMart; (2) Corporal Talkington reviewed security

footage and a sales receipt from the same WalMart, indicating

Johnson had purchased airline tubing and Coleman Fuel--materials

commonly      used   in      methamphetamine           production--from         the    same

WalMart and left in a car owned by Craig Hensley (“Hensley”);

and   (3)   Corporal      Vanscoy     completed         a    National     Precursor     Log

Exchange (“NPLEX”) search that revealed that Johnson and Hensley

                                             2
had purchased pseudoephedrine during March and April of 2013.                               A

Randolph County magistrate approved the warrant application.

       Law   enforcement     promptly      executed         the    search    warrant       at

Johnson’s     residence         and     recovered          items     associated          with

methamphetamine            production,           including               methamphetamine

manufacturing       instructions,        ice     compressors,             clear    tubing,

pseudoephedrine, and other drug paraphernalia.                           A federal grand

jury indicted Johnson in the Northern District of West Virginia

for two counts of possession of material used in the manufacture

of methamphetamine, in violation of 21 U.S.C. §§ 843(a)(6) and

843(d)(2), and four counts of possession of pseudoephedrine to

be used in the manufacture of methamphetamine, in violation of

21 U.S.C. § 841 (c)(2).

       Johnson    moved    to   suppress       the    evidence       seized       from    her

residence, claiming that the search warrant affidavit failed to

explicitly       connect    criminal      activity          to     the    place     to     be

searched, her residence.              Johnson further argued that the good-

faith exception to the warrant requirement did not apply because

(1)    the   affidavit     contained       “numerous         falsehoods”;         (2)     the

affidavit was so lacking in probable cause as to render reliance

on    it   entirely   unreasonable;        and       (3)    the    magistrate       merely

served as a “rubber stamp” for the police.

       After a hearing, the federal magistrate judge recommended

granting Johnson’s motion to suppress.                        The magistrate judge

                                           3
concluded the affidavit failed to establish a sufficient nexus

to Johnson’s residence, as the affidavit did not suggest any

illegal       activity        occurred      at     Johnson’s          residence.            The

magistrate judge also concluded the good-faith exception to the

warrant requirement did not apply because the search affidavit

was    “so    lacking    in    indicia      of    probable      cause”       as    to    render

police reliance on it unreasonable.

       Notwithstanding the magistrate judge’s recommendation, the

district court denied Johnson’s motion to suppress, concluding

that    the    facts    alleged      in    the     affidavit         were    sufficient      to

establish probable cause.             Further, the district court concluded

that    even    assuming       the   warrant       was       invalid,       “the       officers’

reliance on the search warrant was objectively reasonable.”

        After    the     district         court     denied      Johnson’s          motion     to

suppress, Johnson entered a conditional guilty plea to one count

of     possession       of    material       used       in     the     manufacturing         of

methamphetamine, reserving her right to appeal the denial of her

suppression      motion.          Johnson         was    sentenced          to    57    months’

imprisonment.           Johnson      timely       appealed,      and    this       court    has

jurisdiction pursuant to 28 U.S.C. § 1291.




                                              4
                                             II.

       “We     review     factual       findings        regarding         [a]    motion   to

suppress for clear error and legal conclusions de novo.”                             United

States v. Williams, 740 F.3d 308, 311 (4th Cir. 2014).                             When the

district court has denied the motion, we review the evidence in

the light most favorable to the government.                           United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                          In cases where a

defendant challenges both probable cause and the applicability

of    the    good-faith       exception,       we    may    proceed   directly       to   the

good-faith analysis without first deciding whether the warrant

was supported by probable cause.                    United States v. Legg, 18 F.3d

240, 243 (4th Cir. 1994).                    Here, because it was objectively

reasonable for the officers to rely on the warrant, we conclude

the    good-faith       exception    to      the     warrant    requirement        applies.

Thus, we need not decide whether the warrant lacked probable

cause.



                                             III.

       The    Fourth     Amendment      to     the    United    States      Constitution,

which       protects      individuals          from        “unreasonable         searches,”

provides,      that     “no    Warrants      shall         issue,   but     upon   probable

cause,       supported    by     Oath     or        affirmation,      and       particularly

describing the place to be searched, and the persons or things

to be seized.”          U.S. Const. amend. IV.                To deter future police

                                               5
misconduct, evidence seized in violation of the Fourth Amendment

is   generally     barred     from   trial     under     the   exclusionary           rule.

United States v. Andrews, 577 F.3d 231, 235 (4th Cir. 2009).

However,    "[u]nder        the   good[-]faith        exception     to    the    warrant

requirement,       evidence       obtained     from     an     invalidated        search

warrant will be suppressed only if the officers were dishonest

or   reckless    in    preparing     their     affidavit       or   could       not   have

harbored an objectively reasonable belief in the existence of

probable cause."            United States v. Lalor, 996 F.2d 1578, 1583

(4th Cir. 1993) (quoting United States v. Leon, 468 U.S. 897,

926 (1984)).

      Our   case      law    establishes       four    situations        in   which     an

officer’s reliance on a search warrant would not be considered

reasonable:

           (1) the magistrate was misled by information in
      an affidavit that the officer knew was false or would
      have known was false except for the officer's reckless
      disregard of the truth;

           (2) the magistrate wholly abandoned his detached
      and neutral judicial role;

           (3) the warrant was based on an affidavit that
      was so lacking in indicia of probable cause as to
      render official belief in its existence entirely
      unreasonable; and

           (4) the warrant was so facially deficient, by
      failing to particularize the place to be searched or
      the things to be seized, that the executing officers
      cannot reasonably presume it to be valid.



                                           6
United States v. Hyppolite, 65 F.3d 1151, 1156 (4th Cir. 1995)

(citing    Leon,     468    U.S.     at    923).        Under       any    of     those

circumstances, the good-faith exception does not apply, and any

evidence   gathered     pursuant     to    the     deficient    warrant         must    be

excluded from trial.        Andrews, 577 F.3d at 236.

      On appeal, Johnson asserts the good-faith exception to the

warrant    requirement      does   not     apply    because:    (1)       the    search

warrant    affidavit       contained      “numerous    falsehoods”;         (2)        the

search warrant affidavit was so lacking in probable cause as to

render reliance on it entirely unreasonable; and (3) the state

magistrate abandoned his neutral role and merely rubber stamped

the warrant.       We analyze each argument below.



                                          A.

      First, Johnson alleges the good-faith exception does not

apply because the search warrant affidavit contains “numerous

falsehoods.”        Specifically,      Johnson      points     to   the    officers’

statement in their affidavit that “Johnson and Hensley have been

actively purchasing pseudoephedrine based products during March

and   April   of    this    year.”        J.A.   29.     Johnson      argues       this

statement is false because only she purchased pseudoephedrine

products in March, while only Hensley purchased them in April.

We find this argument unpersuasive.



                                          7
      The      good-faith      exception       applies        unless    a    magistrate       is

misled by information an affiant knew to be false or would have

known was false but for the affiant’s reckless disregard for its

truth.      See Hyppolite, 65 F.3d at 1156.                     Even if the officers’

statement were not literally true, Johnson has failed to show

that any alleged false statement was knowingly or recklessly

made.     The NPLEX reports indicated that Hensley had purchased

pseudoephedrine         products         in    April,     but     not       March,       whereas

Johnson had purchased pseudoephedrine products in March, but not

April.      It was therefore reasonable for Corporals Vanscoy and

Talkington to infer from the information they obtained during

their investigation that Johnson and Hensley were engaged in a

joint     venture       to   obtain        methamphetamine         materials.               This

information includes the NPLEX reports, the video footage of

Johnson        purchasing           materials         commonly          used        to      make

methamphetamine         from    WalMart,        and     the    video     footage         showing

Johnson     leave   WalMart         in   Hensley’s       car.      While       we    need    not

decide whether the combination of these circumstances gives rise

to   probable     cause,       we   cannot     say    that      Corporals      Vanscoy       and

Talkington made a statement they knew to be false or would have

known    was    false    except      for      their   reckless      disregard         for    its

truth.




                                               8
                                           B.

      Next,    Johnson     alleges     that      it   was       unreasonable       for    the

officers to rely upon the warrant because the search warrant

affidavit     allegedly     failed    to    provide         a    sufficient       nexus    to

establish probable cause that methamphetamine materials could be

found inside Johnson’s home.           We disagree.

        An    officer’s     reliance       on    a    warrant         is    not   rendered

unreasonable        even   if   the   application           fails      to    establish      a

sufficient nexus between a target’s residence and the suspected

criminal activity.         United States v. Lalor, 996 F.2d 1578, 1582

(4th Cir. 1993).           We have applied the good-faith exception to

uphold the search of a suspect’s residence “on the basis of

(1) evidence of the suspect’s involvement in drug trafficking

combined with (2) the reasonable suspicion (whether explicitly

articulated by the applying officer or implicitly arrived at by

the magistrate judge) that drug traffickers store drug-related

evidence in their homes.”             United States v. Williams, 548 F.3d

311, 319 (4th Cir. 2008).

      Even assuming the affidavit failed to provide a sufficient

nexus   to    establish     probable       cause,      we       cannot      say   that    its

absence is so severe so as to preclude reasonable reliance on

the warrant.        To the contrary, “it is reasonable to suspect that

a drug dealer stores drugs in a home to which he owns a key.”

Id.   at     218.      Additionally,       our       case       law   establishes        that

                                           9
disagreement among judges as to the existence of probable cause

indicates      that    an     officer’s       reliance       on       an     affidavit       was

objectively reasonable.            See Lalor, 996 F.2d at 1582 (citing

Leon, 468 U.S. at 926).            Although the federal magistrate judge

in this instance concluded that the search affidavit failed to

establish probable cause that methamphetamine materials could be

found   in     Johnson’s       home,    two        judicial       officers--the           state

magistrate     who     issued    the    warrant,       and      the    district        judge--

determined that the affidavit provided probable cause to search.

Given   the    circumstances,          we    cannot       say     that       the    officers’

reliance on the warrant was entirely unreasonable.



                                             C.

      Finally, Johnson argues that the magistrate functioned as a

rubber stamp for the police when he authorized the warrant.                                   An

issuing magistrate acts as a rubber stamp for police when he

approves a “bare bones” affidavit.                   A “bare bones” affidavit is

one that contains “wholly conclusory statements, which lack the

facts    and     circumstances              from     which        a        magistrate        can

independently        determine    probable          cause.”           United        States    v.

Wilhelm, 80 F.3d 116, 121 (4th Cir. 1996) (quoting United States

v.   Laury,    985     F.2d   1293,     1311       n.23   (5th        Cir.      1993)).      An

affidavit is          “bare bones” when an affiant merely recites the

conclusions      of     others    without          corroboration           or      independent

                                             10
investigation of the facts alleged.                        See, e.g., Wilhelm, 80 F.3d

at 120.

       We   see    no     basis     for    concluding        that    this    affidavit     was

“bare bones.”           To the contrary, Corporals Vanscoy and Talkington

stated specific circumstances, including Johnson’s activities at

WalMart      and        the    NPLEX       reports,        that     suggested       Johnson’s

involvement        in     methamphetamine           manufacturing.            Additionally,

Corporals Vanscoy and Talkington learned this information first-

hand during a ten-day investigation. Therefore, we cannot say

that     this      affidavit,          based        upon     the     affiants’       personal

knowledge,         is     “wholly         conclusory,”        such     that     a     neutral

magistrate        could       not   have     independently          determined       probable

cause.

       Thus, even assuming the alleged defects in the affidavit

demonstrate an absence of probable cause, we cannot conclude

that   the    officers’         reliance       on    the    warrant    was    not    in   good

faith.       Finding that the good-faith exception to the warrant

requirement applies, we need not decide whether probable cause

to issue the warrant existed.



                                             IV.

       For the foregoing reasons, the judgment of the district

court is

                                                                                    AFFIRMED.

                                               11